Citation Nr: 0637171	
Decision Date: 11/30/06    Archive Date: 12/06/06	

DOCKET NO.  00-07 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a genitourinary disease, to 
include venereal disease. 

2.  Entitlement to service connection for residuals of 
malaria. 

3.  Entitlement to service connection for residuals of a head 
injury. 

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1969 to December 
1970.  He served in Vietnam from June 1970 to December 1970.  

This case was previously before the Board of Veterans' 
Appeals (Board) in October 2003 at which time it was remanded 
for further development.  At that time the issues of the 
veteran's entitlement to service connection for a chronic 
skin disability, a disability manifested by a damaged 
eardrum, and a disability manifested by a weak left eye 
muscle were referred to the RO for appropriate consideration.  
Action is requested with regard to these issues.

For reasons which will be set forth in a REMAND at the end of 
the decision below, the questions of whether the veteran has 
submitted new and material evidence sufficient to reopen a 
previously denied claim of entitlement to service connection 
for residuals of a genitourinary disease and his entitlement 
to service connection for PTSD are being deferred pending 
additional development.


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claims with regard to residuals of malaria 
and residuals of a head injury and has made reasonable 
efforts to develop evidence with regard to each issue.

2.  The veteran does not have residuals of malaria 
attributable to his active service.  

3.  There is no competent medical evidence of record 
attributing any current residuals of a head injury to the 
veteran's active service.  


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of malaria that were 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

2.  The veteran does not have residuals of a head injury that 
were incurred in or aggravated by his active military 
service.  38 U.S.C.A. §§ 1110, 5107 (b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  This law redefines the obligations of 
VA with respect to its duty to assist, including to obtain 
medical opinions when necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102-5013A, 5106, 5107, 5126 (West 2002 
& Supp. 2005).  Regulations implementing the VCAA are 
codified at 38 C.F.R. §§ 3.102, 3.156, 3.159 and 3.326 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, including 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. 
§ 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of the 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask that the claimant provide any evidence in his possession 
that pertains to the claim.  38 U.S.C.A. § 5103 (a); 
38 C.F.R. § 3.159 (b); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The VCAA applies to all five elements of a service connection 
claim.  As previously indicated by the Court, those five 
elements include:  (1) veteran status; (2) the existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) the degree of disability; and (5) the 
effective date for the disability.  Upon receipt of an 
application for service connection, therefore, VA is required 
to review the information and the evidence presented by the 
claims, and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will help in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.

A review of the evidence of record shows that the veteran was 
informed of what the evidence had to show to support his 
claims and how VA would help him obtain evidence for his 
claims in communications dated in October 2002 and in June 
2004.  In the latter communication he was informed that it 
was his responsibility to make sure VA received all requested 
records that were not in the possession of a Federal 
department or agency.  Pursuant to a Board remand in October 
2003, he was scheduled for medical examinations with regard 
to the disabilities at issue.  These were accomplished in 
early 2005.  The reports of the examinations have been 
associated with the claims folder.  

While the veteran has not been provided with a communication 
regarding the degree of disability or the effective date of a 
disability, as indicated by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Board this to be harmless, 
especially in light of the fact that the claims are being 
denied and there is therefore no need for consideration of 
determinations regarding the degree of disability or the 
effective date of a disability award.  

In view of the foregoing, the Board finds VA has satisfied 
its duties to inform and assist the veteran in the 
development of his claims.  



Pertinent Legal Criteria

In general, service connection will be granted for disability 
resulting from diseases or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Regulations also provide that when there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at a later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service does not 
adequately support it, then a showing of continuity of 
symptomatology after discharge is required to support a 
claim.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) the 
existence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 
Vet. App. 110 (2002); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  Hence, in the absence of proof of 
a current disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The Court has consistently held that, under the laws cited 
above, "a determination of service connection requires a 
finding of the existence of a current disability and the 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish...the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran should 
not assume that the Board has developed pieces of evidence 
that are not separately discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (that the law requires only 
that the Board provide reasons for rejecting evidence 
favorable to the claimant).  

Based on a longitudinal review of the evidence of record, the 
Board finds that the persuasive evidence is against the 
claims of service connection for residuals of malaria and for 
residuals of a head injury.

The Board wishes to make it clear that it has no reason to 
doubt the veteran's sincerity.  However, the evidence of 
record does not support his assertions with regard to these 
issues.  With regard to residuals of a head injury, a recent 
neurology examination by VA in January 2005 showed no 
abnormalities.  Examination was described as grossly normal.

With regard to malaria, the veteran was accorded a malaria 
examination by VA in January 2005.  The examiner noted that a 
check of the service medical records revealed no treatment or 
indication of the presence of malaria.  A review of the 
claims file was conducted by the examiner.  The examiner 
added that it was "very unlikely" that the veteran would have 
any current residual impairment that long after the initial 
infection.  Current examination was entirely negative.  
Without a diagnosis of a current disorder, there is no basis 
for service connection.  See Rabideau v. Derwinski, 2 Vet. 
App. 1451 (1992); see also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  See also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir.1998).  Accordingly, absent a disease or injury 
incurred during service, or as a consequence of service, the 
basic compensation statutes cannot be satisfied.  See 
Sanchez-Benitez v. Principi, 259 F. 3d 1356, 1361 (Fed. Cir. 
2001). There is no evidence of a diagnosed disability 
regarding the head or malaria.

ORDER

Service connection for residuals of malaria is denied.

Service connection for residuals of a head injury is denied.


REMAND

With regard to whether the veteran has submitted new and 
material evidence sufficient to reopen a claim of entitlement 
to service connection for residuals of genitourinary 
disorder, to include venereal disease, in a recent decision, 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court stated 
that VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a 
service connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  In such cases, the Court in Kent stated that the 
VCAA requires the Secretary of VA to look at the bases for 
the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  That has not been done in this case.  

With regard to the claim for service connection for PTSD, the 
Board notes that in order to grant service connection for 
PTSD, there must be credible evidence to support the 
veterans' assertion that a stressful event or events occurred 
in service.  A medical opinion diagnosing PTSD does not 
suffice in and of itself to verify the occurrence of a 
claimed inservice stressor or stressors.  Cohen v. Brown, 120 
Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  

A review of the evidence of record reveals psychiatric 
diagnoses that include PTSD.  However, the evidence the 
veteran has provided thus far with regard to his experiences 
while serving in Vietnam has been vague at best.  

The veteran's service personnel records show that he served 
in Vietnam from June 1970 to December 1970.  From June 1970 
to early November 1970 he was a stock control and account 
specialist with the Headquarters and Headquarters Company, 
Troop Command (WU40AAA).  From early November 1970 to 
December 1970 he served in a similar position with Company A, 
Troop Command, USAD-CR (A104-DA).  No attempt has been made 
to obtain any information with regard to the activities of 
these units during the time frames the veteran was assigned 
to them.  

In view of the foregoing, the Board believes that further 
development is in order and the case with regard to these 
issues is REMANDED for the following actions:

1.  Pursuant to the Kent decision, the 
final denial of the issue of service 
connection for a genitourinary disease 
should be reviewed.  The bases for the 
denial should be determined and what 
element or elements would be required to 
establish service connection for that 
disorder should be indicated.  The 
veteran should be notified of the 
factors, and what evidence would be 
necessary to substantiate the element or 
elements found insufficient in the 
previous denial.  

2.  The veteran should be asked to 
provide more specific information 
regarding the reported stressful incident 
or incidents he experienced while serving 
in Vietnam in 1970.  He is to be informed 
that this information is critical to 
obtain corroboration of any stressful 
event or events, and his failure to 
provide as complete a response as 
possible may result in the denial of his 
claim for service connection for PTSD.  
He is asked to indicate what two-month 
time frame, to the best of his 
recollection, was involved when he 
experienced his stressful incident or 
incidents.

3.  The U.S. Army and Joint Services 
Records Research Center (JSRRC), Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, Virginia  22315-3802, should 
be contacted and asked to provide any 
information regarding the activities of 
the Headquarters and Headquarters 
Company, Troop Command, (WU40AAA) in July 
and August 1970 and/or Company A, Troop 
Command, USAD-CR (A104-DA) in November 
and December 1970.  A history or command 
chronology for these units should be 
obtained for the time frames indicated.  
Any information obtained should be 
associated with the claims file.  If the 
efforts result in negative results, 
documentation to that effect should be 
placed in the claims folder.  

4.  Thereafter, if warranted by the 
evidence of record, the veteran should be 
provided with a psychiatric examination 
for the purpose of determining the nature 
and etiology of any psychiatric disorder 
present, including PTSD.  The examiner 
should note that he or she has reviewed 
the entire claims folder.  All 
appropriate studies and tests, to include 
psychological testing, should be 
conducted.  If the evaluation results in 
a diagnosis of PTSD, the examiner should 
specify (1) whether each alleged stressor 
found by VA to be established by the 
record is sufficient to produce PTSD; (2) 
whether the criteria as to whether the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
current symptomatology and one or more of 
the inservice stressors found to be 
established for the record by VA and 
found to be sufficient to reduce PTSD.  
Any opinion expressed by the examiner 
should be accompanied by a complete 
rationale.  Whatever psychiatric disorder 
is diagnosed, the examiner should provide 
an opinion as to its etiology.  

5.  After the above has been completed to 
the extent possible, VA should review and 
adjudicate the claims on appeal.  If the 
benefits requested are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by VA.  He is hereby place on notice 
that pursuant to the provisions of 38 C.F.R. § 3.655 (2006), 
failure to cooperate by not attending any requested VA 
examination may result in an adverse determination.  He is 
also placed on notice that he is to provide more specific 
information with regard to his reported stressful experiences 
while serving in Vietnam in 1970.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 

2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


